The opinion of the Court was-delivered by
Bermudez, C. J.
The defendant appeals from a judgment which directs the funding of certain bonds lield by plaintiff, issued under Act 69 of 1870, E. S.
The Board of Liquidation contends that, acting under Act 3 of 1874, which provides for the funding of State bonds, it lias no right to fund bonds of any particular issue, to a larger amount than appears to have been uttered.
Tlie legality or genuineness of the bonds held by plaintiff is not at issue.
*344It, appears from tlie books of tbe State Auditor that $2,950,000 of tlie floating debt bonds wore issued under the act of 1870, and that $2,-962,000 of those bonds have alieady been funded under the act of 1874, $12,000 more than issued.
No doubt the entries on the Auditor’s hooks are, prima facie correct, but what docs this presumption amount to when they are self-destructive"? Their own recitals establish either 'that more than the stated number and amount of bonds have been issued, or that among the bonds funded there are some which are spurious.
If the bonds funded are all genuine, then the number and amount of bonds issued, exceed by $12,000 the bonds funded.
If, on the other hand, the bonds funded are in part spurious, for an amount exceeding $.12,000, then the number and amount of the bonds issued include more than $12,000 of forged bonds.
The plaintiff is a bona fide holder of genuine legal bonds, not can-celled, as is done with funded bonds.
It is evident that some error or fraud has been committed somewhere; but, whether the one or the other, the plaintiff cannot he made to suffer. The State must seek relief otherwise than by shutting him out.
Judgment affirmed.